                                                                        USDC SDNYRevised April 22, 2016
                                                                        DOCUMENT
                                                                        ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                        DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                        DATE FILED: 2/26/2020
----------------------------------------------------------------- X
                                                                  :
  MICHAEL E. MEGGINSON,                                           :
                                                                  :
                                                  Plaintiff,      :       1:18-cv-7206-GHW
                                                                  :
                              -v -                                :            ORDER
                                                                  :
  DEPT. CAMRON; DEPT. LUIS; DEPT.                                 :
  CARTER; 1 STAR CHIEF JENNINGS;                                  :
  NEW YORK CITY DEPARTMENT OF                                     :
  CORRECTIONS.                                                    :
                                                                  :
                                               Defendants. :
                                                                  :
----------------------------------------------------------------- X
GREGORY H. WOODS, District Judge:
         On February 25, 2020, Defendants submitted a proposed Stipulation and Order of Dismissal

in this case. Dkt. No. 48. Although the document was signed, it was not dated. The first line of the

second page provides a space for the parties to note the date that they signed the proposed

Stipulation and Order; that is not the date of any Court endorsement of the proposed Order.

         The parties are directed to submit a dated and signed copy of the proposed Stipulation and

Order of Dismissal.

         The Clerk of Court is directed to mail a copy of this order to Plaintiff by first class and

certified mail.

         SO ORDERED.


 Dated: February 26, 2020                                     _____________________________________
 New York, New York                                                    GREGORY H. WOODS
                                                                      United States District Judge
